Citation Nr: 1754414	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-30 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary artery disease, status post myocardial infarction and stent placement, evaluated as 30 percent disabling effective February 23, 2015 (heart disability), to include entitlement to a rating in excess of 10 percent prior to that date. 

2.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD) currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1966 to February 1970.  His service included a tour of duty in the Republic of Vietnam.   
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama.  

In September 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In regards to the issues on appeal, the Veteran testified that his symptoms regarding his PTSD have worsened since he last attended a VA examination two years ago.  Moreover, as to the Veteran's heart disability, the Veteran testified that his energy levels are lower since he was last seen by his private doctor and that his energy levels are lower since his last VA examination two years ago.  See September 14, 2017 Hearing Transcript.  Thus, the Veteran's testimony has raised the possibility that his conditions may have worsened since he was last examined by VA.  Consequently, the Board finds that updated VA examinations are necessary to ascertain the current severity and manifestations of the Veteran's service-connected heart disability and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 23, 2015 to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records from February 23, 2009 to the present.  

3.  Schedule the Veteran for examinations with appropriate examiners to determine the current severity of his coronary artery disease and PTSD.  

4.  Then readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


